DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/16/2022 is acknowledged.
Claims 17,18, and 20 are amended.
Claims 1-15 are cancelled.
Claims 16-20 are pending.
Applicant’s response and amendment with respect to the objection to claims 17,18, and 20 is noted and the objection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukherjee (US 20160174259).

Re claim 16:
Mukherjee discloses transmitting downlink control information (DCI) from a first transceiver to a second transceiver indicating parameters for one of an uplink (UL) and downlink (DL) transmission (Fig.15 ref. 22 and Fig. 17 ref. 36 and Para.[0010]  The PDCCH/EPDCCH is used to carry Downlink Control Information (DCI) such as scheduling decisions and power control commands and Para.[0011-0013] disclosure parameters); and 
transmitting a preempt signal with the control information to indicate whether said transmission is preempted by one of an UL and DL retransmission (Para.[0071]  The grants for such preemptive retransmissions may be sent using a modified Downlink Control Information (DCI) message, or be scrambled by a new Radio Network Temporary Identifier (RNTI), or be configured semi-statically using higher-layer signaling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee.

Re claim 17:
As discussed above, Mukherjee meets all the limitations of the parent claim.
Mukherjee discloses wherein the preempt signal has a first logic state for a retransmission of a previous transmission and the DCI indicates a format of the retransmission (Para.[0085]  In yet another embodiment, an additional bit field is introduced in the DCI messages applicable for successive subframe scheduling (e.g., DCI formats 0, 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, 2C, 2D, 4, etc.), the bit field indicates whether the DCI message is valid for a single subframe or for a given number of successive subframes. In a modification, the bit field could indicate the number of successive subframes for which the DCI message is valid for. It is also evident that the indication of whether preemptive retransmissions will be used and the indication of the number of subframes/transmissions if preemptive transmissions will be used may be split into two different bit fields – where the bit indicating successive subframes indicates retransmission and Para.[0010-0011]  DCI indicates transport format and Para.[0085]  Currently, DCI formats used for PDSCH grants such as formats 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, 2C, 2D, etc. contain 2-bit fields to indicate the RV for each transport block and Figure 9).
Mukherjee does not explicitly disclose a first logic state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a bit has a first and second logic state, one and zero.
Re claim 18:
As discussed above, Mukherjee meets all the limitations of the parent claim.
Mukherjee further discloses wherein the preempt signal has a second logic state when (Para.[0085]  In yet another embodiment, an additional bit field is introduced in the DCI messages applicable for successive subframe scheduling (e.g., DCI formats 0, 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, 2C, 2D, 4, etc.), the bit field indicates whether the DCI message is valid for a single subframe or for a given number of successive subframes. In a modification, the bit field could indicate the number of successive subframes for which the DCI message is valid for. It is also evident that the indication of whether preemptive retransmissions will be used and the indication of the number of subframes/transmissions if preemptive transmissions will be used may be split into two different bit fields – where the bit indicating successive subframes indicates retransmission and Para.[0010-0011]  DCI indicates transport format and Para.[0085]  Currently, DCI formats used for PDSCH grants such as formats 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, 2C, 2D, etc. contain 2-bit fields to indicate the RV for each transport block and Figure 9).
As shown above, Mukherjee discloses a bit to indicate if there is a transmission or not.  Mukherjee does not explicitly disclose a second logic state when no transceiver is scheduled for an UL and DL transmission. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a bit has a first and second logic state, one and zero.  Thus, a first/second state will indicate the presence of a transmission and the second/first state will indicate the absence of a transmission.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Lin (US 20130128826).
Re claim 19:
As discussed above, Mukherjee meets all the limitations of the parent claim.
Mukherjee further discloses wherein the DCI from the first transceiver transmission (Para.[0011] Downlink scheduling assignments and Para.[0012]  Uplink scheduling grants).
Mukherjee does not explicitly disclose the DCI is all zero when no second transceiver is scheduled for an UL or DL transmission.
Lin discloses the DCI is all zero when no second transceiver is scheduled for an UL or DL transmission (Para.[0077]  If signaling of [log2(N+1)] bits is newly added to all DCI formats borne over the PDCCH and the user equipment detects the status of all the bits being zero, it indicates that no resource element in the high layer allocated set of resources will be used as a feedback channel and Para.[0078]  No resource element in the set of uplink channel resources is used).
Mukherjee and Lin are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee to include the DCI being all zero to indicate no scheduled transmission as taught by Lin in order to improve the flexibility of scheduling and lower complexity (Lin Para.[0009]).
Re claim 20:
As discussed above, Mukherjee meets all the limitations of the parent claim.
Mukherjee discloses scheduling the second transceiver for said one of an UL and DL transmission in a dynamic allocation (Para.[0008]  Downlink transmissions are dynamically scheduled); 
receiving a negative acknowledgement signal for the scheduling from the second transceiver (Para.[0102]  the wireless device 18 sends a HARQ ACK/NACK to the base station 12 to indicate whether the wireless device 18 was able to successfully receive and decode the downlink transport block using the initial transmission and the preemptive retransmission(s)); 

setting the preempt signal to a first logic state (Para.[0085]  In yet another embodiment, an additional bit field is introduced in the DCI messages applicable for successive subframe scheduling (e.g., DCI formats 0, 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, 2C, 2D, 4, etc.), the bit field indicates whether the DCI message is valid for a single subframe or for a given number of successive subframes. In a modification, the bit field could indicate the number of successive subframes for which the DCI message is valid for. It is also evident that the indication of whether preemptive retransmissions will be used and the indication of the number of subframes/transmissions if preemptive transmissions will be used may be split into two different bit fields).
Mukherjee does not explicitly disclose a first logic state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a bit has a first and second logic state, one and zero.
Mukherjee does not explicitly disclose setting the DCI from the first transceiver to all zero.
Lin discloses setting the DCI from the first transceiver to all zero (Para.[0077]  If signaling of [log2(N+1)] bits is newly added to all DCI formats borne over the PDCCH and the user equipment detects the status of all the bits being zero, it indicates that no resource element in the high layer allocated set of resources will be used as a feedback channel and Para.[0078]  No resource element in the set of uplink channel resources is used).
Mukherjee and Lin are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee to include the DCI being all zero to indicate no scheduled transmission as taught by Lin in order to improve the flexibility of scheduling and lower complexity (Lin Para.[0009]).

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant contends the teaching in Mukherjee of indicating that a particular grant will use preemptive retransmissions is not the same as indicating whether a transmission is preempted.
The Examiner respectfully disagrees.  Mukherjee reads on the limitation as claimed.  Mukherjee discloses transmitting a preempt signal with the control information to indicate whether said transmission is preempted by one of an UL and DL retransmission (Para.[0071]  The grants for such preemptive retransmissions may be sent using a modified Downlink Control Information (DCI) message, or be scrambled by a new Radio Network Temporary Identifier (RNTI), or be configured semi-statically using higher-layer signaling).  The grant for a preemptive retransmission is also an indication a transmission is preempted.  Figure 12 of Mukherjee shows an example. A transmit block is transmitted in a first subframe.  That transmission is then preempted by retransmitting the transport block in a second subframe. Therefore a grant that indicates preemptive retransmissions (the transmission of the transport block in the second subframe) reads on an indication of a transmission is preempted (the transmission of the transport block in the first subframe). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471